Citation Nr: 0033703	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  99-11 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for multiple joint 
pains, to include both knees and hips, due to an undiagnosed 
illness.

2.  Entitlement to service connection for seizures and/or 
blackouts, due to an undiagnosed illness.

3.  Entitlement to service connection for muscle spasms in 
the mid-back area, due to an undiagnosed illness.

4.  Entitlement to service connection for sleeping 
difficulties, due to an undiagnosed illness.

5.  Entitlement to an evaluation in excess of 30 percent for 
headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from November 1988 to June 
1991.  The record also indicates that the veteran served in 
Southwest Asia from August 1990 to February 1991.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating actions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Board notes that in addition to the issues listed on the 
title page of this decision, the veteran also appealed the 
RO's denial of service connection for memory loss.  
Subsequent to the veteran's appeal, service connection for 
memory loss, including comprehension problems, due to an 
undiagnosed illness, was granted in an April 1999 rating 
decision, and a 10 percent evaluation was initially assigned.  
At his August 1999 RO hearing, the veteran filed a notice of 
disagreement as to the initial evaluation assigned, and the 
RO issued a statement of the case as to this determination, 
in March 2000.  The veteran did not then timely file a 
substantive appeal.  As such, this issue is no longer in 
appellate status and before the Board for consideration.

Service connection for headaches was granted in an October 
1998 rating decision, and a 10 percent evaluation was 
initially assigned.  This evaluation was increased to an 
initial 30 percent evaluation in a February 1999 rating 
decision.  The veteran appealed this determination.  A 30 
percent evaluation remains in effect and is the subject of 
this appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal as to all five issues has been obtained.

2.  The evidence of record shows that the veteran's multiple 
joint pains, to include both knees and hips, are due to an 
undiagnosed illness and are, therefore, service-related.

3.  The evidence of record is in equipoise as to whether the 
veteran's seizures and/or blackouts are due to an undiagnosed 
illness and are, therefore, service-related.

4.  The evidence of record does not show that the veteran's 
muscle spasms in the mid-back area, due to an undiagnosed 
illness, are related to service.  The veteran's subjective 
symptoms have been medically-attributed to bilateral 
myofascial pain, and the record does not establish that this 
diagnosed disorder was incurred in service.

5.  The evidence of record does not show that the veteran's 
sleeping difficulties, due to an undiagnosed illness, are 
related to service.  The veteran's subjective symptoms have 
been attributed to the veteran's post traumatic stress 
disorder (PTSD) and are not a separate and distinct 
disability.

6.  The veteran's headaches have been characterized as 
chronic and severe, with subjective complaints of daily, 
throbbing pain.


CONCLUSIONS OF LAW

1.  The veteran's multiple joint pains, to include both knees 
and hips, due to an undiagnosed illness, were incurred in 
service.  38 U.S.C.A. §§ 1110, 1117 (West 1991 & Supp. 2000); 
38 C.F.R.§§ 3.303, 3.304, 3.317 (2000).

2.  The veteran's seizures and/or blackouts, due to an 
undiagnosed illness, were incurred in service.  38 U.S.C.A. 
§§ 1110, 1117 (West 1991 & Supp. 2000); 38 C.F.R.§§ 3.303, 
3.304, 3.317 (2000).

3.  The veteran's muscle spasms of the mid-back area, due to 
an undiagnosed illness, were not incurred in service.  
38 U.S.C.A. §§ 1110, 1117 (West 1991 & Supp. 2000); 
38 C.F.R.§§ 3.303, 3.304, 3.317 (2000).

4.  The veteran's sleeping difficulties, due to an 
undiagnosed illness, are not a separate and distinct 
disability, for which service connection can be granted. 
38 U.S.C.A. §§ 1110, 1117 (West 1991 & Supp. 2000); 
38 C.F.R.§§ 3.303, 3.304, 3.317 (2000).

5.  The schedular criteria for a 50 percent evaluation for 
the veteran's headaches have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, §§ 4.1, 4.7, 4.124a, 
Diagnostic Code 8100 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection

I.  Pertinent Law and Regulations

Service connection connotes many factors, but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a) (2000).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).

Specifically, as to claims for service connection for 
undiagnosed illnesses, VA shall pay compensation to a Persian 
Gulf War veteran who exhibits objective indications of 
chronic disability, which results from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms such as those listed in paragraph (b) of this 
section, provided that such disability became manifest either 
during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more not later than 
December 31, 2001, and by history, physical examination, and 
laboratory test such disability cannot be attributed to any 
known clinical diagnosis.  38 U.S.C.A. § 1117 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.317 (2000).

"Objective indications of chronic disability" include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Signs or symptoms which 
may be manifestations of undiagnosed illness include, but are 
not limited to: fatigue, signs or symptoms involving skin, 
headache, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper and lower); 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf War.  The 
Southwest Asia theater of operations includes Iraq, Kuwait, 
Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, 
the Gulf of Aden, the Gulf of Omen, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the airspace above these 
locations.  Id.

Where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); see also Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(November 9, 2000).

II.  Factual Background

The veteran's service medical records are negative for any 
complaints or treatment of multiple joint pains, seizures or 
blackouts, mid-back problems, and sleeping difficulties.  
Upon separation examination (conducted in May 1991), the 
veteran reported having or having had swollen joints, but no 
other pertinent complaints were listed.  The veteran also 
specifically denied recurrent back pain.  Clinically, no 
pertinent abnormalities or diagnoses were noted.  The 
veteran's service personnel records indicate that the veteran 
was a chemical operations specialist.

The veteran's VA treatment records (dated from March 1996 to 
January 2000) contain the diagnosis of arthralgia, an 
unexplained illness.  These records also contain the 
diagnosis of rhomboid myofascial pain syndrome and disc 
herniation.  The veteran's reports of multiple blackouts were 
noted.  Additionally, it was noted that these blackouts were 
associated with prescribed medication (Prozac).  The veteran 
also had insomnia, for which he was prescribed medication in 
the Mental Health Clinic.  This difficulty sleeping was 
accompanied by flashbacks and nightmares of the Persian Gulf 
War.

The veteran's VA Persian Gulf War Registry examination 
(conducted in December 1996), in pertinent part, reflects the 
veteran's complaints of insomnia and arthralgia.  Subsequent 
to physical examination, the pertinent diagnosis noted 
arthralgia, possibly secondary to exposure to chemical and/or 
biological warfare agents.

A May 1998 VA PTSD examination discusses the veteran's 
sleeplessness within the context of PTSD symptomatology and 
notes that the veteran was prescribed both Doxepin and 
Benadryl for sleep.

Private medical records (dated from August 1998 to December 
1998) suggest that the veteran's blackouts might be 
associated with muscle contraction headache syndrome, or the 
veteran might have a seizure disorder.  The veteran was 
advised to take 400 milligrams of riboflavin daily.

A September 1998 Persian Gulf War Registry examination 
reflects the veteran's service history of having been heavily 
exposed to petrochemicals and other chemicals while in the 
Persian Gulf.  Subsequent to physical examination, the 
pertinent diagnosis noted blackout episodes, unexplained 
illness.

A December 1998 VA general medical examination reflects the 
veteran's complaints of chronic pain and some limitation of 
motion in the hips and knees.  It was noted that the veteran 
had been diagnosed with myofascial pain disorder and that he 
received injections of analgesics and steroids for this.  It 
was also noted that the veteran was not seeking service 
connection for his myofascial pain disorder, as it had begun 
in approximately 1996.  Contemporaneous x-rays of the 
veteran's hips and knees showed that the joint spaces were 
well maintained.  Subsequent to physical examination and x-
ray studies, the pertinent diagnosis was arthralgia, knees 
and hips.

A December 1998 VA mental disorders examination indicates 
that the veteran actually slept a lot and that it was logical 
that this fatigue was secondary to his depression.

A December 1998 VA fibromyalgia examination indicates that 
the veteran was not claiming service connection for 
fibromyalgia, as he had been diagnosed with myofascial pain 
syndrome.  It was noted that the veteran was also not seeking 
service connection for this disorder.

A December 1998 VA neurologic examination reflects the 
veteran's reports of dizziness and blackouts at times, when 
he experienced a head rush.  At times, the veteran would go 
down on one knee or down to the floor.  At other times, he 
passed out for a second or so, but could still hear what was 
going on around him.  This occurred perhaps once a month, 
with the last time one week before.  Subsequent to 
evaluation, the examiner commented that there was very little 
of an objective nature to confirm the veteran's complains as 
being organic.  Malingering needed to be excluded, pursuant 
to a detailed psychometrics.

A January 1999 addendum to the last Persian Gulf War Registry 
examination notes as to the veteran's joints, arthralgias, an 
undiagnosed illness.

An August 1999 VA neurology examination reflects the 
veteran's reports of unexplained episodes of loss of 
consciousness, which apparently developed after the veteran's 
nine-month period of service in the Persian Gulf.  It also 
reflects the veteran's reports that his blackout spells had 
not been diagnosed more specifically.  Subsequent to physical 
examination, it was noted that the veteran's presentation was 
rather complex.  It appeared that he had a constellation of 
symptoms that was quite common in Persian Gulf returnees.  
Unfortunately, there seemed to be no clear etiology 
established for these symptoms and no specific treatment.  
The pertinent diagnosis noted blackout spells.

At his August 1999 RO hearing, the veteran testified stated 
that he had been awarded social security benefits three 
months before.  (Transcript (T.) at 2).  The veteran also 
testified that he had been a chemical operations specialist 
while in the Persian Gulf and that he had been exposed to 
chemical weapons.  (T. at 3).  He stated that he began to 
experience loss of consciousness in 1991.  (T. at 4).  He had 
had his license taken away because of these episodes.  (T. at 
5).  When asked about his sleeping disorders, the veteran 
stated that he had a lot of nightmares about the Gulf War.  
(T. at 7).  The veteran testified that he had been diagnosed 
with muscle myalgia.  Id.

The veteran's Social Security Administration (SSA) records 
indicate that the veteran was awarded disability benefits for 
a cognitive disorder and for post traumatic stress disorder 
(PTSD).  These records also contain medical records 
pertaining to the veteran's back.  The medical records (dated 
in October 1997) reflect the veteran's reports that he had 
been in a normal state of health until approximately one year 
before, when he hurt his back carrying a deer.  Initially, 
the pain had been on the left side, but now it was bilateral.  
The assessment was rhomboid myofascial pain syndrome and disc 
herniation.

A May 1999 private neuro-psychological screening indicates 
that the veteran exhibited some classic PTSD symptomatology, 
which included nightmares.  The veteran stated that his 
nightmares occurred almost every night.  The veteran stated 
as to his blackout spells, that they had started suddenly in 
1992 and occurred at the rate of about four to five a month.

III.  Analysis

With respect to the issues of entitlement to service 
connection for multiple joint pains, to include both knees 
and hips, and entitlement to service connection for seizures 
and/or blackouts, both due to an undiagnosed illness, the 
Board finds that the evidence of record shows that these 
claimed disorders are service-related.  As such, as to this 
aspect of the veteran's appeal, the veteran's claim is 
granted.

Specifically, as to the veteran's multiple joint pains of the 
knees and hips, the Board notes the evidence in support of 
the veteran's claim.  The veteran reported swollen joints 
upon his separation examination.  Also, the veteran's VA 
treatment records contain the diagnosis of arthralgia, an 
unexplained illness.  Further, the veteran's December 1996 
Persian Gulf War Registry examination suggests that the 
veteran's arthralgias were possibly secondary to his exposure 
to chemical and/or biological weapons while in the Persian 
Gulf.  This provisional diagnosis was later corroborated in a 
January 1999 addendum to the veteran's September 1998 Persian 
Gulf War Registry examination.

As for evidence against the veteran's claim, admittedly, the 
veteran's service medical records are negative for any 
clinical notations as to multiple joint pains, but again, the 
veteran did report such symptomatology upon separation 
examination.  Also, the December 1998 VA general medical 
examination reflects that the veteran had been diagnosed with 
myofascial pain syndrome, which involved his hips.  
Myofascial pain syndrome is a clinical diagnosis, which is 
contrary to the provisions of 38 C.F.R. § 3.317.

In this instance, though, weighing the evidence both for an 
against entitlement to service connection for multiple joint 
pains, to include both knees and hips, the Board finds the 
weight of the evidence in favor of this aspect of the 
veteran's appeal.  Quite simply, there is more evidence of 
record in support of his claim than there is against it.  
Service connection for multiple joint pains, to include both 
knees and hips, due to an undiagnosed illness, is granted.

As to service connection for seizures and/or blackouts, the 
Board again finds evidence of record both for and against 
this issue.

Specifically, as to evidence in support of the veteran's 
claim, the Board notes that the September 1998 Persian Gulf 
War Registry examination reflects the diagnosis of blackout 
episodes, as an unexplained illness.  The August 1999 VA 
neurology examination confirms this diagnosis, indicating 
that the veteran presented with symptomatology, including 
blackout spells, that was quite common in Persian Gulf 
returnees.

As to evidence against the veteran's claim, the Board 
recognizes that the veteran's service medical records are 
silent as to any subjective complaints or reports, as well as 
clinical notations, as to seizures or blackouts, but 
according to the veteran's consistent reports throughout the 
adjudication process, these blackout episodes started 
suddenly, after he was separated from service.  Also, the 
veteran's VA treatment records attribute the veteran's 
episodes to taking Prozac, while the veteran's private 
medical records suggest that his episodes are associated with 
a muscle contraction headache syndrome.

In this instance, though, weighing the evidence for and 
against the veteran's claim, the Board finds the evidence of 
record to be in equipoise, and, accordingly, the benefit of 
the doubt must be given the veteran.  See 38 U.S.C.A. 
§ 5107(b).  As such, service connection for seizures and/or 
blackouts, due to an undiagnosed illness, is granted.

With respect to the issues of entitlement to service 
connection for muscle spasms of the mid-back area and 
entitlement to service connection for sleeping difficulties, 
both due to an undiagnosed illness, the Board finds the 
evidence of record to be against such entitlement.  
Accordingly, then, the veteran's appeal as to these two 
issues is denied.

As to service connection for muscle spasms of the mid-back 
area, the Board 
finds no evidence in support of this claim, other than the 
veteran's assertions during the adjudication process that he 
is so entitled.  Rather, almost all of the pertinent clinical 
evidence of record is against this aspect of the veteran's 
appeal.

Specifically, the veteran's service medical records are 
negative for any complaints, reports, or clinical notations 
as to the veteran's mid-back area, and the veteran even 
denied back problems upon his separation examination.  His VA 
treatment records reflect the diagnosis of rhomboid 
myofascial pain syndrome and disc herniation, as does the 
December 1998 VA general medical examination.  Further, and 
of great import, the veteran's SSA records contain private 
medical records, in which the veteran reported that he had 
been in a normal state of health until approximately one year 
before, in 1996, when he hurt his back carrying a deer.

In respect to the above, the Board reiterates that the 
provisions of 38 C.F.R. § 3.317 preclude entitlement to 
service connection for what amounts to a clinically diagnosed 
disorder.  See 38 C.F.R. § 3.317.  Rhomboid myofascial pain 
syndrome is a clinical diagnosis.  Additionally, though, the 
Board stresses the veteran's statements contained in his SSA 
records, in which he attributed his back disorder to an event 
that did not occur in service and is in no way related to 
service, carrying a deer.  Further, it was noted in the 
December 1998 VA general medical examination report that the 
veteran was not seeking service connection for this disorder, 
as it had started in 1996, after service.

In light of the above, then, the Board finds the weight of 
the evidence to be against the veteran's claim for service 
connection for muscle spasms of the mid-back area, due to an 
undiagnosed illness.  Therefore, application of the benefit 
of the doubt is not required.  See 38 U.S.C.A. § 5107(b).

As to service connection for sleeping difficulties, the Board 
finds that the weight of the clinical evidence of record 
indicates that the veteran's sleeping difficulties are a 
symptomatic manifestation of the veteran's service-connected 
PTSD and are not a separate and distinct disability in this 
instance.

In this respect, the Board notes that the veteran's VA 
treatment records, the May 1998 VA PTSD examination, and the 
May 1999 private neuro-psychological screening discuss and 
address the veteran's sleep difficulties within the context 
of the veteran's PTSD and its symptomatic manifestations.  
All of the other clinical evidence of record is silent as to 
the nature and etiology of the veteran's sleeping 
difficulties.  In effect, the only evidence of record 
suggesting that the veteran's sleeping difficulties are a 
separate and distinct disability, which is related to the 
veteran's service, particularly as an undiagnosed illness, is 
the veteran's assertions in that regard.

Given the weight of the clinical evidence against the 
veteran's claim for service connection for a separate and 
distinct disability characterized as sleeping difficulties, 
due to an undiagnosed illness, the Board finds that 
application of the benefit of the doubt is not required in 
this instance.  Id.

In reaching this determination, denying service connection 
for sleeping difficulties, the Board stresses to the veteran 
that, effectively, he receives compensation for his problems 
sleeping, as his PTSD has been granted service connection and 
evaluated as 70 percent disabling.

Entitlement to an increased evaluation

I.  Pertinent Law, Regulations, and Criteria

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  In 
evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1, 4.2 
(2000).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).

The veteran's headaches are evaluated under the schedular 
criteria applicable to neurological conditions and convulsive 
disorders.  See 38 C.F.R. Part 4, § 4.124a (2000).  
Specifically, Diagnostic Code 8100 (Migraine) provides for a 
30 percent evaluation where there is evidence of 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  A maximum 
evaluation of 50 percent is warranted where there is evidence 
of very frequent, completely prostrating and prolonged 
attacks, productive of severe economic inadaptability.  The 
veteran is currently evaluated as 30 percent disabled.

II.  Factual Background

The veteran's VA treatment records (dated from March 1996 to 
January 2000) characterize the veteran's headaches as chronic 
and severe.

The veteran's December 1996 Persian Gulf War Registry 
examination reflects the veteran's reports of headaches since 
the Gulf War.  It was noted that these headaches were 
documented in the veteran's VA treatment records.  It was 
also noted that the veteran's headaches occurred daily and 
were sometimes quite severe.  The veteran got some relief 
with Tylenol, but there had been no improvement regarding the 
frequency or severity of his headaches.

Private medical records (dated from August 1998 to December 
1998) reflect the veteran's reports of chronic, occipital 
headaches that were worse as the day went on and were 
occasionally associated with nausea and photophobia.

The veteran's September 1998 VA Persian Gulf War Registry 
examination reflects the veteran's reports of constant, daily 
headaches, which were global in nature.  The veteran's 
headaches were intermittently severe, occurring approximately 
twice a month.  The veteran's severe headaches were 
accompanied by nausea and vomiting.

A December 1998 VA neurologic examination reflects the 
veteran's reports of daily headaches, which lasted 24 hours.  
These headaches were either left hemicranial or diffuse.  The 
veteran described the pain as throbbing and associated with 
nausea, vomiting, and photophobia.  The veteran stated that 
Tylenol and Ibuprofen only helped slightly with his headache 
pain.

An August 1999 VA neurology examination reflects the 
veteran's reports of chronic headaches.  The veteran 
described his headaches as occurring daily, involving his 
whole head, pounding in nature.  These headaches frequently 
involved his neck.  The veteran stated that he took 12 to 15 
Tylenol per day.  He had switched to Naproxen, out of fear of 
causing kidney damage.  The veteran's headaches were 
accompanied by photophobia and intolerance of loud noises.  
He described this as feeling "fuzzy in the head."  The 
pertinent diagnosis was chronic tension headaches.

At his August 1999 RO hearing, the veteran testified that he 
had chronic headaches.  (T. at 4).  There were some weeks 
when his headaches never went away.  (T. at 6).  When asked 
to describe his headaches, the veteran stated that he never 
had small headaches; they were always bad ones that lasted a 
long time.  Id.  Any kind of physical exertion caused a 
headache.  Id.  

A May 1999 private neuro-psychological screening reflects the 
veteran's reports of severe daily headaches, which were 
accompanied by photophobia and phonophobia.

III.  Application and Analysis

Upon review of the pertinent evidence of record and the 
applicable schedular criteria, the Board finds that a maximum 
50 percent evaluation is warranted under Diagnostic Code 
8100.

As discussed above, Diagnostic Code 8100 provides for a 30 
percent evaluation where there is evidence of characteristic 
prostrating attacks occurring on an average once a month over 
the last several months and a maximum 50 percent evaluation 
where there is evidence of very frequent, completely 
prostrating and prolonged attacks, productive of severe 
economic inadaptability.  The veteran is currently evaluated 
as 30 percent disabled.

In this instance, the Board finds the veteran's current 
disability picture more nearly approximate to the criteria 
required for a maximum 50 percent evaluation than that 
required for his present 30 percent evaluation.  See 
38 C.F.R. § 4.7; see also 38 U.S.C.A. § 5107(b).  
Specifically, the Board notes the veteran's consistent 
reports and descriptions of his headaches as daily and 
severe, which are corroborated by the clinical evidence of 
record.  The Board also notes that the record indicates that 
the veteran takes between 12 and 15 Tylenol (or Naproxen) a 
day, in order to try to control his headache pain.  Further, 
the veteran also consistently indicated that his headaches 
would last a long time, sometimes never going away for a 
whole week.  Moreover, the veteran reported at his RO hearing 
that any kind of physical exertion caused a headache.  Given 
this symptomatology, the Board finds sufficient evidence of 
very frequent and prolonged headaches, which are suggestive 
of having a completely prostrating effect on the veteran.

ORDER

Entitlement to service connection for multiple joint pains, 
to include both knees and hips, due to an undiagnosed 
illness, is granted.

Entitlement to service connection for seizures and/or 
blackouts, due to an undiagnosed illness, is granted.

Entitlement to service connection for muscle spasms of the 
mid-back area, due to an undiagnosed illness, is denied.

Entitlement to service connection for sleeping difficulties, 
due to an undiagnosed illness, is denied.

A 50 percent disability rating is granted, subject to the 
applicable provisions pertinent to the disbursement of 
monetary funds.




		
	WAYNE M. BRAEUER
	Veterans Law Judge
	Board of Veterans' Appeals



 

